DETAILED ACTION
Status of the Claims
	Claims 1-20 are pending in this application. Claims 1-20 are under examination.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2019/069787 filed on 07/23/2019, which claims priority from the foreign application # EP18185112.2 filed on 07/24/2018.

Information Disclosure Statement
The information disclosure statement from 01/22/2021 has been considered by the examiner.
Claim Objection
Claim 19 is objected for not having a period at the end.  Please, add the period.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim is a “Use” claim that does not recite any steps.  Therefore, it walks the line between a composition and a method of use, which are two different categories of invention (see MPEP 2173.05(q), section I).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). (MPEP 2173.05(q)). Thus, the instant use claim is rendered indefinite. For the purposes of compact prosecution, the instant claim will be interpreted in both manners, see USC 102 and 103 rejections below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael Woehrmann et al (US8343467B2, publication date: 01/01/2013) (Hereinafter Woehrmann), evidenced by AusPAR (Product information for AusPAR - ULTIBRO BREEZHALER - Indacaterol maleate/Glycopyrronium bromide - Novartis Pharmaceuticals Australia Pty Ltd, publication date: 03/09/2018) (Hereinafter Auspar). 
Regarding claim 1, since the instant claim is directed to a product, the “for use in treating patients suffering from hyperhidrosis rated as 1 or 2 in the Hyperhidrosis Disease Severity Scale (HDSS).” limitation is interpreted as intended use which does not constitute functional language. This is because the language recited for use does not limit the instant claim’s composition structurally. Woehrmann teaches a cosmetic preparation comprising glycopyrronium bromide (anticholinergic compound) (claim 1) formulated as an O/W gel (oil in water gel) (claim 16). Woehrmann’s teaching of O/W formulation meets the instant limitations of “an oil phase, a water phase”. Regarding the emulsifier limitation of the instant claim, Woehrmann teaches “Polyethylene glycol (2) stearyl ether is a known W/O emulsifier. Polyethylene glycol (21) stearyl ether is a known O/W emulsifier. Both cited emulsifiers are often used together as an emulsifier system or as part of an emulsifier system” (C5 lines 33-35). Woehrmann provides embodiments that meet all of the claim limitations (Exemplary formulas 1-139). Specifically, exemplary formula 56 of Woehrmann teaches “glycopyrronium bromide” (anticholinergic compound), PEG-40-Stearate (emulsifier), cyclomethicone (oil) and water. Woehrmann also discloses “the use of glycopyrrolate-containing compositions for treating pathological sweating, such as primary or secondary hyperhidrosis” (C2 lines 17-20). 
Regarding claim 2, Woehrmann teaches as discussed above. Since Woehrmann teaches oil-in-water emulsions, it is interpreted such that the Woehrmann composition has an inner oil phase and an outer water phase. Regarding the “water phase containing the anticholinergic compounds” limitation, evidentiary reference Auspar provides the evidence that glycopyrronium bromide is highly soluble in water (page 2), thus it is interpreted that glycopyrronium bromide is in the aqueous phase in Woehrmann embodiments. 
Regarding claim 3, Woehrmann teaches as discussed above. 
Regarding claim 4, Woehrmann teaches as discussed above. Evidentiary reference Auspar provides the evidence that glycopyrronium bromide (3-[(cyclopentylhydroxyphenylacetyl)oxy]-1,1-dimethyl-, bromide-3-Hydroxy-1,1-dimethylpyrrolidinium bromide) is an optically inactive racemic mixture of 2 stereoisomers (S,R) and (R,S) (page 2) thus meeting the claim limitations. 
Regarding claim 5, Woehrmann teaches glycopyrronium bromide at 0.75%. A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I). Woehrmann also teaches glycopyrronium bromide is present in concentrations of 0.05-5.00% by weight (C27 lines 12-15). 
Regarding claim 11, there are no functional limitations in the claim. “wherein the hyperhidrosis to be treated is selected from the group consisting of primary and secondary hyperhidrosis, gustatory sweating associated with Frey's syndrome, gustatory sweating associated with diabetic autonomic neuropathy, and excessive sweating” language does not structurally limit the composition claimed in instant claim 1. That said, Woehrmann teaches “In the prior art it is based primarily on the use of glycopyrrolate-containing compositions for treating pathological sweating, such as primary or secondary hyperhidrosis, gustatory sweating (Frey's Syndrome)” (C2 lines 17-20) which is interpreted as the invention to be used to treat pathological sweating, such as primary or secondary hyperhidrosis, gustatory sweating (Frey's Syndrome). 
Regarding claims 12-13 and 20, similar to the explanations above the limitations claimed do not add structure to the instantly claimed product, but are functional limitations.  Although, it is possible they can limit from formulations with drug dose amounts and formulation ingredients with concentrations that would not be used for such times of application, if the prior art reads on the composition of the claims, it is presumed to be able to be applied in such ways.  The topical antiperspirant/deodorant composition of Woehrmann would also be able to be applied in such time frames, and thus, reads on these claims.
Regarding claim 14, Woehrmann teaches excipients such as fillers (exemplary formula 56) which is interpreted as pharmaceutically acceptable. 
Regarding claim 15, this “Use” claim only read for the limitations that it carries.  As it reads on the limitations of claim 1, Woehrmann also teaches this claim.
Regarding claim 16, Woehrmann teaches as discussed above.
Regarding claim 17, Woehrmann teaches as discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Michael Woehrmann et al (US8343467B2, publication date: 01/01/2013) (Hereinafter Woehrmann), evidenced by International Hyperhidrosis Society (International Hyperhidrosis Society, Hyperhidrosis Disease Severity Scale, downloaded in November 2022) (Hereinafter International Hyperhidrosis Society).
In the interpretation that claim 15 is amended to be a method of treating, the following would apply.
Regarding claim 15, Woehrmann teaches a cosmetic preparation (claim 1) which is interpreted as “non-therapeutic”. Woehrmann also teaches “at least one anticholinergic compound, an oil phase, a water phase, and an emulsifier for reducing sweating in subjects who experience ordinary sweating and/or excessive sweating” which is discussed above. Regarding the limitation of “wherein the subjects suffer from sweating rated as 1 or 2 in the Hyperhidrosis Disease Severity Scale (HDSS).” Evidentiary reference International Hyperhidrosis Society provides the HDSS scale wherein score of 1 is “My sweating is never noticeable and never interferes with my daily activities” and score of 2 is “My sweating is tolerable but sometimes interferes with my daily activities” (page 1). A score of 1 or 2 is merely mild or moderate hyperhidrosis. Thus, this limitation is met since Woehrmann teaches a cosmetic formulation.
It would have been obvious to one of ordinary skill in the art at the time of instant application to achieve the instant invention from the Woehrmann disclosures. Even though Woehrmann doesn’t teach treating patients with an HDSS score of 1 or 2, since Woehrmann teaches a cosmetic composition, it is obvious for one to rely on the teachings of Woehrmann to treat mild hyperhidrosis as opposed to severe hyperhidrosis. Moreover, Woehrmann discloses that its cosmetic preparation “Shows an improved antiperspirant effect, Shows an improved deodorizing effect, Exhibits a skin-care property and is characterized by improved skin-care action, Helps to avoid a stickiness of the preparation that is undesirable in sensory terms…” (C3 lines 1-23) which are interpreted as results for relatively milder hyperhidrosis cases since it is a cosmetic preparation. 

Claims 6-8 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Michael Woehrmann et al (US8343467B2, publication date: 01/01/2013) (Hereinafter Woehrmann) and C. Ballmann et al (Stabilizing Effect of Cetostearyl Alcohol and Glycerylmonstearate as Co-emulsifiers on Hydrocarbon-free O/W Glyceride Creams, Pharmaceutical Development and Technology, 13:5, 433-445, publication date: 10/20/2008) (Hereinafter Ballmann), evidenced by IOI Oleo (IOI Oleo GmbH Pharma, Technical Data Sheet IMWITOR® 900 K, publication date: 07/2017) (Hereinafter IOI Oleo). 
Regarding claim 1, Woehrmann teaches as discussed above.
Regarding claim 6, Woehrmann teaches “Glyceryl Stearate” (glycerol fatty acid ester) and “Stearyl alcohol and cetyl alcohol” (fatty alcohols) (exemplary formula 56). 
Regarding claim 7, Woehrmann teaches “glycerin monostearate” (aka glycerol) (example 25) and “Stearyl alcohol and cetyl alcohol” (exemplary formula 56).
Regarding claim 8, Woehrmann teaches “Stearyl alcohol and cetyl alcohol” (exemplary formula 56).
Regarding claim 6, Woehrmann teaches “PEG-40-Stearate” (PEG is also known as macrogol) (exemplary formula 56) but does not teach a macrogol glycerol fatty acid ester. 
Regarding claim 7, Woehrmann teaches “Polyethyleneglycol (2000) monostearate” (PEG is also known as macrogol) (example 25) but does not teach macrogol glycerol monostearate.
Regarding claim 8, Woehrmann teaches “glycerin monostearate” but does not teach “glycerol monostearate 40-55”. Woehrmann also does not teach “macrogol 20 glycerol monostearate”. 
Regarding claims 6-8, Ballmann teaches an emulsification system comprising glyceryl monostearate (Imwitor® 900), cetylstearyl alcohol (Lanette® O), and PEG-20-glycerolstearate (Tagat® S2)” (PEG=macrogol) (abstract). Evidentiary reference IOI Oleo provides the evidence that Imwitor® 900 is Glycerol Monostearate 40-55% (page 1). 
It would have been obvious to an ordinary person skill in the art to modify the embodiments of Woehrmann with the teachings of Ballmann and achieve the instant invention. Ballmann teaches “The addition of co-emulsifiers in order to achieve a soft formulation often leads to a mixed crystal bilayer network of high viscosity and even phase separation. In order to avoid these components of different chemical identities are used which often are not inert or harmless if they are absorbed. For this reason it seems to be interesting to use only components from one chemical family, e.g. to use only glycerides and their derivatives because in the case of absorption they are metabolized.” (abstract). Thus, one would be motivated to incorporate the teachings of Ballmann into the teachings of Woehrmann with a reasonable expectation of successfully achieving an O/W formulation without mixed crystal bilayer network of high viscosity or phase separation. 

Claims 6-10 and 18-19 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Michael Woehrmann et al (US8343467B2, publication date: 01/01/2013) (Hereinafter Woehrmann) and Ulrich Reinhold et al (US20120225950A1, publication date: 09/06/2012) (Hereinafter Reinhold). 
Regarding claim 1, Woehrmann teaches as discussed above.
Regarding claim 6, Woehrmann teaches “Glyceryl Stearate” (glycerol fatty acid ester) and “Stearyl alcohol and cetyl alcohol” (fatty alcohols) (exemplary formula 56). 
Regarding claim 7, Woehrmann teaches “glycerin monostearate” (aka glycerol) (example 25) and “Stearyl alcohol and cetyl alcohol” (exemplary formula 56).
Regarding claim 8, Woehrmann teaches “Stearyl alcohol and cetyl alcohol” (exemplary formula 56).
Regarding claim 9, Woehrmann teaches Polyethylene glycol (2000) monostearate at 4.5%, glycerol monostearate (glycerol fatty acid ester) at 4% and fatty alcohol (cetyl alcohol) at 5% (example 12)
Regarding claim 10, Woehrmann teaches fatty alcohol (stearyl alcohol) at 20% (example 44) which is outside the instantly disclosed range of 26-56%. 
Regarding claim 18, Woehrmann teaches glycerol monostearate (glycerol fatty acid ester) at 4%. 
Regarding claim 6, Woehrmann teaches “PEG-40-Stearate” (PEG is also known as macrogol) (exemplary formula 56) but does not teach a macrogol glycerol fatty acid ester. 
Regarding claim 7, Woehrmann teaches “Polyethyleneglycol (2000) monostearate” (PEG is also known as macrogol) (example 25) but does not teach macrogol glycerol monostearate.
Regarding claim 8, Woehrmann teaches “glycerin monostearate” but does not teach “glycerol monostearate 40-55”. Woehrmann also does not teach “macrogol 20 glycerol monostearate”. 
Regarding claim 9, Woehrmann does not teach “macrogol glycerol monostearate” and thus does not teach a concentration for it. 
Regarding claim 10, Woehrmann does not teach “macrogol glycerol monostearate” and thus does not teach a concentration for it. Woehrmann does not teach 8-38% concentration range for glycerol fatty acid ester. Woehrmann does not teach 26-56% concentration range for fatty alcohol. 
Regarding claim 18, Woehrmann does not teach “macrogol glycerol monostearate” and thus does not teach a concentration for it. Woehrmann does not teach 7.5-8.5% concentration range for fatty alcohol. 
Regarding claim 19, Woehrmann does not teach “macrogol glycerol monostearate” and thus does not teach a concentration for it. Woehrmann does not teach 21-26% concentration range for glycerol fatty acid ester. Woehrmann does not teach 38-44% concentration range for fatty alcohol. 
Regarding claims 6-10 and 18-19, Reinhold teaches o/w-type (oil-in-water) emulsions (para 52) such as a cream or lotion (para 49) wherein the compositiona a mixture of two or more surfactants (para 121) which act as O/W emulsifiers (para 120), wherein the surfactants include “macrogol-20-glycerol-monostearate”, “cetyl alcohol” and “glycerolmonostearate” (table 1) for a cream formulation (example 1). Reinhold also teaches “In a preferred embodiment, the content of the surfactant ranges preferably from 0.1 wt.-% to 95 wt.-%” (para 145). The instantly claimed concentrations for each surfactant are within the concentration range taught by Reinhold. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Woehrmann and Reinhold and achieve the instant invention. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.) (MPEP 2144.05 II). Reinhold merely provides evidence that high concentrations of certain components such as surfactants are routine in the art. Reinhold also provides the motivation of teachings topical formulations that are free of preservatives, disclosing “A further object of the invention is to provide pharmaceutical formulations containing tapentadol or a physiologically acceptable salt thereof which do not have the afore mentioned preservative based side effects, such as allergic reactions, typically observed with pharmaceutical formulations containing preservatives.” (para 17). 
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13 and 15 of copending Application No. 17/544,746 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1 and 6 are obviated by claim 1 of the reference application. 
Instant claim 2 is obviated by claim 2 of the reference application. 
Instant claims 3 and 16 are obviated by claim 3 of the reference application. 
Instant claim 4 is obviated by claim 4 of the reference application. 
Instant claim 5 is obviated by claim 5 of the reference application. 
Instant claim 7 is obviated by claim 6 of the reference application. 
Instant claim 8 is obviated by claim 7 of the reference application. 
Instant claim 8 is obviated by claim 8 of the reference application. 
Instant claim 10 is obviated by claim 9 of the reference application. 
Instant claim 11 is obviated by claim 11 of the reference application. 
Instant claims 12-13 and 20 are obviated by claim 12 of the reference application. 
Instant claims 14 is obviated by claim 13 of the reference application. 
Instant claims 15 is obviated by claim 15 of the reference application. 
Instant claims 17-19 are obviated by claims 5 and 8-9 of the reference application.  
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application and achieve the instant invention. The reference application meets all of the limitations of the instant invention, thus one would achieve the instant invention with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-14, 16 and 18 of U.S. Patent No. 11191713B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1, 3-4, 6, 12-13, 16 and 20 are obviated by claim 1 of ‘713.
Instant claim 2 is obviated by claim 2 of ‘713.
Instant claim 5 is obviated by claim 3 of ‘713.
Instant claim 7 is obviated by claim 4 of ‘713. 
Instant claim 8 is obviated by claim 5 of ‘713.
Instant claim 9 is obviated by claim 6 of ‘713.
Instant claim 10 is obviated by claim 10 of ‘713.
Instant claims 11 and 15 are obviated by claim 16 of ‘713.
Instant claim 14 is obviated by claim 18 of ‘713.
Instant claim 17 is obviated by claim 3 of ‘713.
Instant claim 18 is obviated by claims 7-9 of ‘713.
Instant claim 19 is obviated by claims 12-14 of ‘713.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of ‘713 and achieve the instant invention. The ‘713 patent meets all of the limitations of the instant invention, thus one would achieve the instant invention with a reasonable expectation of success. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/A.A./               Examiner, Art Unit 1613       

/MARK V STEVENS/Primary Examiner, Art Unit 1613